I view the issue in this case more narrowly than the majority. I, therefore, concur separately.
The trial judge dismissed this case over the objection of the prosecution because a witness who was sent a subpoena by ordinary mail did not appear for a pretrial conference. The witness did not file the charges, so she was not the "prosecuting witness" as that term is normally used. The record does not demonstrate that the witness received the subpoena. The record is silent as to the reason for the absence of the witness. *Page 713 
Under the circumstances, the trial court should have reassigned the pretrial or set the case for trial. A dismissal was not appropriate.
A different situation would be presented if an essential witness failed to appear at the scheduled trial. We are not presented with that situation in this case.
Because I believe that the trial court abused its discretion under the facts and circumstances of this case, I concur in the decision to reverse the dismissal and remand the cause for further appropriate proceedings.